DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/17/21 has been entered.
 
Specification
The amendment filed 4/22/19 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: the discussion of separating stacked buckets in page 6.
Applicant is required to cancel the new matter in the reply to this Office Action.

Information Disclosure Statement
The information disclosure statement filed 11/16/21 contains fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because of lacking the proper formatting of the non-patent literature listing ie. provided without author, date, etc. information.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 17, 19, and 23 are rejected under 35 U.S.C. 102(a)1 as being anticipated by Kalman et al. (US D535,801).
Kalman et al. disclose a portable container (bin) configured to hold material, comprising: a floor; at least one sidewall (including a plurality of adjacent walls surrounding the floor) having a lower portion attached to and surrounding a periphery of the floor so as to establish a partly enclosed space for holding the material above the floor, wherein the at least one sidewall extends below the floor so as to establish a base portion upon which the container rests; and at least one wall orifice foothold in the base portion of the at least one sidewall, see figures 1 and 2 wherein the at least one wall orifice .
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 17, 19, and 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Ballard (US 9,738,443) in view of Kalman et al. (US D535,801).
 	Ballard discloses a portable container/bin 10 configured to hold material, comprising: a floor; at least one sidewall (adjacent sidewalls surrounding the floor) having a lower portion attached to and surrounding a periphery of the floor so as to establish a partly enclosed space for holding the material above the floor, wherein the at least one sidewall extends below the floor so as to establish a base portion upon which the container rests; see figures 1-2 and at least one wall orifice foothold in the base portion of the at least one sidewall, wherein the at least one wall orifice foothold is sized for foot pedal/support 14 and arm 30 however not necessarily considered configured to receive a distal end of a human foot; note pedal support 14 extends out of the orifice.  Kalman et al. however teach providing a foot pedal within the foothold orifice as discussed above.  It would have been obvious to one of ordinary skill in the art to provide a foot support section within the foothold orifice as taught by Kalman et al. in the invention to Ballard to avoid inadvertent contact by passersby. Note also that Ballard directly discusses the function of firmly holding the receptacle in place/stabilize the container when the material or a lid is removed from the container; see col. 4, lines 15+.  Ballard additionally discloses manufacture including plastic (3:50).  
Regarding claim 25, Ballard discusses providing a receptacle of any size or shape including oval (3:61; 4:45-46) however not circular.  It would have been obvious to one of ordinary skill in the art to provide a circular sidewall receptacle in the modified invention to Ballard as an obvious design choice.

Claims 17-25 are rejected under 35 U.S.C. 103 as being unpatentable over Brennan (US 6,554,151) in view of Martin (US D742,615)
Brennan discloses a discloses a portable container/bin 10 configured to hold material, comprising: a floor 14; at least one sidewall 16 (adjacent sidewalls surrounding the floor) having a lower portion attached to and surrounding a periphery of the floor so as to establish a partly enclosed space for holding the material above the floor, see figures 1-4 and at least one wall orifice foothold 24 in the base portion of the at least one sidewall 16, wherein the at least one wall orifice foothold is sized to receive a foot as claimed with a foot support section 22 configured to be stepped on as claimed; see fig. 5, col. 1, lines 35+.
Brennan does not directly disclose a sidewall which extends below the floor. Martin however teaches a storage container with a foot hold down base below a floor attached to circular sidewalls comprising a recessed foothold section surrounding the periphery; see figures 1-5.  It would have been obvious to one of ordinary skill in the art at the time of the invention to include a floor above the foothold orifices in the invention to Brennan as taught by Martin for supporting trash in a uniform manner at the bottom without edges etc. 
Brennan additionally discloses a plurality of footholds as claimed in spaced apart configuration including within a plurality of different sidewalls/opposing sides considered capable of receiving either two feet of one person (fig. 5) and/or a foot of two different persons if desired.
Regarding claim 24, Brennan discloses a container comprising plastic; see col. 2:34.
Regarding claim 25, Brennan discloses varying the cross section of the container from rectangular to other shapes.  It would have been obvious to one of ordinary skill in the art to provide a circular sidewall as taught by Martin in the invention to Brennan as an ordinary design choice as suggested by Brennan.
Response to Arguments
Applicant's arguments filed 9/17/21 have been fully considered but they are not persuasive. Distinguishing features in combination have been claimed with respect to the previous rejection however note the prior art teachings as discussed above.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See also cited references to Dermo depicting base area and floor; false floor of Leon, Grimesey, Bitsch and Reason; orifices in opposing sides of Kopp et al. in lower base portions of containers. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R HARMON whose telephone number is (571)272-4461. The examiner can normally be reached M-F 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Tarrazano can be reached on (571) 272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER R HARMON/Primary Examiner, Art Unit 1759